                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DAVID DIXON, et al.                               )
                                                  )
               Plaintiffs,                        )
                                                  )
         vs.                                      )   Case No. 4:19-cv-0112-AGF
                                                  )
CITY OF ST. LOUIS, et al.,                        )
                                                  )
               Defendants.                        )


                                           ORDER

         This matter is before the Court on Defendants’ motion to stay proceedings (ECF

No. 125) pending their interlocutory appeal of this Court’s preliminary injunction order

(ECF No. 95).

         In support of their motion, Defendants contend that the Eighth Circuit is likely to

hold that the Younger abstention doctrine directs dismissal of the entire case, so all further

proceedings in this Court should be stayed in the interests of judicial economy. Plaintiffs

respond that proceedings need not be stayed because, even if Defendants prevail in the

Eighth Circuit, there will remain issues for this Court’s determination, such as those

involving the sheriff’s practices of silencing arrestees and the right to counsel in 48-hour

hearings, and the Court may still grant declaratory relief.

         “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Boswell v. Panera Bread Co., 311 F.R.D. 515, 526 (E.D.
Mo. 2015), aff’d, 879 F.3d 296 (8th Cir. 2018) (citing Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). “How this can best be done calls for the exercise of judgment, which must

weigh competing interests and maintain an even balance.” Id. The Court weighs the

potential prejudice or hardship to the parties as well as the interest of judicial economy.

         After carefully weighing the competing interests in this case, the Court concludes

that it must stay proceedings. The Court agrees with Defendants that abstention is the likely

focus of the Eighth Circuit’s review and that a result in their favor, which appears possible

given the Circuit’s initial orders, would nullify this Court’s jurisdiction to remedy Plaintiffs’

central claims. Oglala Sioux Tribe v. Fleming, 904 F.3d 603, 614 (8th Cir. 2018). Given

the interrelated nature of Plaintiffs’ various claims and prayers for relief, Court is not

persuaded that it would retain jurisdiction to resolve any discrete collateral issues.

         While the Court recognizes the potential prejudice of delay for the Plaintiff class

should the Circuit ultimately hold for Plaintiffs, the Court finds that proceeding with

discovery and dispositive motions at this time would offend the interests of judicial

economy, not only for this Court but also to the extent that the demands of litigation would

detract from efforts by Defendants and their counsel to implement the procedures set forth

in new Missouri Supreme Court Rule 33.01 for the benefit of the Plaintiff class. The Court

urges all parties to continue to work together toward that shared objective.




                                               -2-
      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ motion is GRANTED.

ECF No. 125. The case will be stayed and administratively closed pending a decision and

mandate from the Eighth Circuit.


                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE

Dated this 22nd day of August, 2019.




                                          -3-
